DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the term “middle portion” but fails to define the exact relation of said middle portion concerning its orientation to the top/bottom/side of the positive active material mixture. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 8, 10, 12, 13, 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takebayashi (US 2015/0180036)
Regarding claims 1 and 15, Takebayashi teaches a nonaqueous electrolyte secondary battery [0007][claim 15]. Takebayashi further teaches the lithium ion secondary battery [0037] includes a positive electrode having a positive electrode mixture layer, and a nonaqueous electrolyte [0008]. The positive electrode mixture layer includes a positive electrode active material and an inorganic phosphate [0008]. Takebayashi discloses the positive electrode mixture layer includes solid electrolyte particles, such as inorganic phosphate, having a lithium ion conductivity [0011][0071] satisfying the claimed lithium ion conductive material. Takebayashi further discloses carbon black such as acetylene black (AB), Ketjen black and graphite may be used as the electrically conductive material [0034]0090], satisfying the claimed carbon support structure. Takebayashi teaches an embodiment, wherein a positive electrode active material 1 and electrolyte particles 2 which are phosphate solid electrolyte particles are irregularly dispersed in the positive electrode mixture layer [0056]. Takebayashi further teaches the positive electrode mixture is prepared by kneading, as appropriate, the active material, electrolyte material, electrically conductive material, and binder [0037].
The examiner makes note, the kneading process as taught by Takebayashi allows the electrically conductive material, i.e. the carbon particles such as graphite, to embed itself within the inorganic phosphate solid electrolyte particles as claimed. The examiner makes further note the threading process allows for active material particles to be provided within and on the surface of the electrically conductive material as claimed.
Regarding claim 2 , Takebayashi teaches the positive electrode of a lithium ion secondary battery is fabricated by coating the positive electrode mixture on the positive electrode collector and drying; aluminum or an alloy containing aluminum as the main component may be used as the positive electrode collector [0079].

Regarding claim 3 and 16, Takebayashi discloses all of the limitations set forth above. Takebayashi teaches the positive electrode mixture is prepared by simultaneously adding the active material substance, electrolyte material, electrically conductive material, and binder to the solvent and kneading [0077]. Takebayashi discloses carbon black such as acetylene black (AB), Ketjen black and graphite may be used as the electrically conductive material [0034]0090] satisfying the claimed carbon support structure. Takebayashi reports the positive electrode mixture layer may include solid electrolyte particles having lithium ion conductivity [0071] of the inorganic phosphate [0011] satisfying the claimed lithium ion conductive material.

Regarding claim 4 and 17, Takebayashi discloses all of the limitations set forth above. Takebayashi states the positive electrode mixture layer preferably includes a positive electrode active material  and electrolyte particles which are phosphate solid electrolyte particles [0056][Fig.1-element 2]. Takebayashi teaches phosphate solid electrolyte having lithium ion conductivity is preferred; lithium-containing phosphates and also inorganic phosphates can be advantageously used as the phosphate solid electrolyte [0071].  The phosphate solid electrolyte particles inherently possess a 3 dimensional arrangement. 
Regarding claim 8, Takebayashi discloses all of the limitations set forth above. Takebayashi teaches the positive electrode mixture layer includes a positive electrode active material and electrolyte particles which are phosphate solid electrolyte particles [0056]. Takebayashi  discloses the positive electrode active material and the electrolyte particles 2 are irregularly dispersed in the positive electrode mixture layer [0056][Fig.1]. Takebayashi further discloses the positive electrode mixture is prepared by kneading, as appropriate, the active material, electrolyte material, electrically conductive material, and binder [0037]; therefore, the electrically conductive material is also irregularly (irregularly) dispersed within the active material mixture as claimed.
Regarding claim 10, Takebayashi discloses all of the limitations set forth above. The examiner makes note the irregular dispersion of the positive electrode active material layer as taught by Takebayashi also satisfies the claimed limitation wherein the carbon support structure is narrower in a middle portion thereof than at other portions surrounding the middle portion such that the lithium-ion conductive material mechanically constricts the at least one carbon support structure. For an active material mixture layer to be formulated through irregular dispersion as taught by Takebayashi, it is reasonable to expect that carbon particles may aggregate more to the middle or center portion of the active material as that constitutes as an irregular dispersion. 
Regarding claim 12, Takebayashi discloses all of the limitations set forth above. Takebayashi teaches the active material substance and electrolyte material are 89 parts by mass [0091]. Takebayashi further teaches the solid electrolyte ranges from 0.5 wt to 10 wt% therefore the positive electrode active material ranges from 79 wt% to 88.05 wt%% of the cathode active material which encompasses and satisfies the claimed range. 
Regarding claim 13, Takebayashi discloses all of the limitations set forth above. Takebayashi discloses the positive electrode mixture layer of the embodiment includes the inorganic phosphate at a ratio more preferably 0.5 wt % to 10.0 wt %, with respect to the positive electrode active material [0032][0074] which narrowly intersects the claimed range. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takebayashi (US 2015/0180036) in view of Li et al. (Acetylene black-embedded LiMn0.8Fe0.2PO4/C composite as cathode for lithium ion battery).
Regarding claim 6 and 7, Takebayashi discloses all of the limitations set forth above. Takebayashi however fails to disclose a carbon support structure containing voids connecting to channels. 

Li however teaches LiMn0.8Fe0.2PO as a cathode active material for lithium ion battery. Li teaches porous particles are found to be the most effective in performance improvement due to its large contact surface area and 3D connective network [pg.12-Introduction-paragraph 3]. Li teaches adding porous acetylene black (AB) into the bulk of the active material provides the electronic conductive network due to the good electronic conductivity of AB.
The examiner makes note that a porous particle possesses both voids and channels.
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine porous acetylene black to the active material mixture of Takebayashi in order to arrive at  a lithium ion secondary battery with an improved electronic conductive network.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takebayashi (US 2015/0180036) in view of Ueda (JP-2012028225-A) .
Regarding claim 9, Takebayashi discloses all of the limitations set forth above. Takebayashi however fails to disclose wherein at least one carbon support structure includes a plurality of carbon support structures that are uniformly spaced apart from each other within the lithium conducting material. 
Ueda however teaches a non-aqueous electrolyte secondary battery [0002] wherein massive graphite and carbon black are the conductive agent [0020-line 220]. Ueda further teaches carbon black contained in the positive electrode mixture layer is uniformly dispersed and imparts electronic conductivity to the positive electrode mixture layer [0035]. 
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to uniformly combine massive carbon black as taught by Ueda to the positive electrode mixture of Takebayashi in order to arrive at an electrode with improved electronic conductivity. 
Regarding claim 11,  Takebayashi discloses all of the limitations set forth above. Takebayashi however fails to disclose wherein at least one carbon support structure has a length ranging from 5 to 30 microns. 
Ueda however teaches a non-aqueous electrolyte secondary battery [0002] wherein massive graphite and carbon black are the conductive agents, [0020-line 220]. Ueda teaches massive graphite is usually 5 microns or more with an upper limit of 20 microns which lies within the claimed range.
`Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine massive graphite with a length within the claimed range as taught by Ueda to the positive electrode mixture of Takebayashi in order to reach an electrode with improved electronic conductivity.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takebayashi (US 2015/0180036) in view of KOBAYASHI (JP-2019220250). 
Regarding claim 14, Takebayashi discloses all of the limitations set forth above. Takebayashi however fails to teach wherein the cathode comprises 2-5 wt% of at least one carbon support structure.
Kobayashi however teaches a solid state battery [0001] wherein the positive electrode contains a conductive aid [0006] where carbon is the conductive aid  [0021], such as conductive graphite [0041].  Kobayashi teaches the conductive aid is contained in the electrode member ranging from 5-15 wt% which includes the claimed range. Kobayashi further teaches the amount of conductive aid is configured to achieve high capacity while keeping the electrode mass at a minimum [0023].
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the conductive graphite, as taught by Kobayashi within the claimed range in order to arrive at an electrode with improved capacities while keeping the electrode lightweight. MPEP 2144.05 (I)

Claim(s) 19 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Takebayashi, US 2015/0180036 in view of Albano, WO2020041775. 
Regarding claim 19, Takebayashi teaches a positive electrode and negative electrode [0004] for a lithium ion secondary battery but fails to disclose wherein a porous lithium-ion conductive solid electrolyte comprising pillars is spaced apart from each other to form a porous solid electrolyte scaffold, and the cathode comprising cathode active material particles provided between the pillars of the porous solid electrolyte scaffold.
Albano however, teaches a manufacturing method of a solid electrolyte for use in lithium ion batteries [0002]. Albano teaches a porous LLZO scaffold [00021] wherein  NMC cathode materials are in the LLZO electrolyte scaffold [00011]. Albano teaches cathode active materials must be placed within a structural porous scaffold [0004] to enable energy densities greater than 300 Wb/kg [0006]. 
 Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a porous LLZO scaffold to the positive electrode of Takebayshi in order to arrive at a lithium ion battery with greater energy densities such as 300 Wb/kg.

Regarding claim 20, modified Takebayashi discloses all of the limitations set forth above. Takebayashi fails to disclose wherein a distance between each of the pillars ranges from 5 µm to 10 µm.
Albano however discloses an LLZO scaffold porous solid electrolyte with a porosity greater than 75%. Albano further teaches the nanoparticles used for preparing the solid electrolyte can be treated at the surface or throughout the bulk or in any open porosity by one or multiple layers between solid electrolyte and cathode active materials [00062] in an effort to improve packing density with a final film density above 95% for incorporation in a lithium ion battery design [00062].
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the porosity of the LLZO solid electrolyte scaffold wherein pillars spaced within the claimed range from 5 to 10 microns in order to arrive at a lithium ion battery with an improved packing and final film density.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIK J PHILLIP whose telephone number is (571)272-2535. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARIK J PHILLIP/Examiner, Art Unit 1722               

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722